UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1155


BRUCE ANTHONY DILLARD,

                    Plaintiff – Appellant,

             v.

CHARLES E. SAMUELS, JR., Director of Federal Bureau of Prisons,

                    Defendant – Appellee,

             and

UNITED STATES OF AMERICA,

                    Defendant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cv-00009-GMG-MJA)


Submitted: March 28, 2017                                       Decided: April 4, 2017


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Anthony Dillard, Appellant Pro Se. Erin Carter Tison, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Bruce Anthony Dillard appeals the district court’s order denying his petition for a

writ of mandamus seeking an order compelling the Appellee to produce evidence related

to Dillard’s claim. Dillard filed a complaint against the Appellee under the Federal Tort

Claims Act, 28 U.S.C. §§ 1346(b), 2671-80 (2012) (FTCA). The district court adopted

the recommendation of the magistrate judge and dismissed the complaint for lack of

subject matter jurisdiction. We affirmed the district court’s order.

       Dillard then filed a petition in the district court for a writ of mandamus seeking to

compel the Appellee to produce evidence related to his dismissed claim. The district

court denied Dillard’s petition. Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976);

United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus

relief is available only when the petitioner has a clear right to the relief sought. In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       The relief sought by Dillard is not available by way of mandamus because he had

no clear right to the relief he requested. Accordingly, we affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             3